      Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 1 of 7. PageID #: 750




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRYAN ANTHONY REO,                               │ Case No. 1:19-cv-02103-SO
                                                 │
               Plaintiff,                        │ Hon. Solomon Oliver, Jr.
                                                 │
       v.                                        │
                                                 │
MARTIN LINDSTEDT,                                │
                                                 │
               Defendant.                        │
                                                 │

REO LAW, LLC                                 MARTIN LINDSTEDT
Bryan Anthony Reo (#0097470)                 338 Rabbit Track Road
P.O. Box 5100                                Granby, MO 64844
Mentor, OH 44061                             (T): (417) 472-6901
(T): (440) 313-5893                          (E): pastorlindstedt@gmail.com
(E): reo@reolaw.org                          Pro se Defendant
Pro se Plaintiff


   PLAINTIFF BRYAN ANTHONY REO’S VERIFIED MOTION FOR ORDER
COMPELLING DEFENDANT MARTIN LINDSTEDT TO SHOW CAUSE AS TO WHY
   HE SHOULD NOT BE HELD IN INDIRECT CIVIL CONTEMPT OF COURT


       NOW COMES Bryan Anthony Reo (“Plaintiff”), pro se, and hereby propounds upon

Martin Lindstedt (“Defendant”) and this Honorable Court Plaintiff Bryan Anthony Reo’s Verified

Motion For Order Compelling Defendant Martin Lindstedt To Show Cause As To Why He Should

Not Be Held In Indirect Civil Contempt Of Court:

   1. On September 28, 2020, the Court issued its Order which pertinently granted a permanent

injunction which forever enjoins Defendant to “(1) cease and desist from making or publishing

statements regarding Plaintiff’s lawsuits, legal practice, and business dealings that are the same,

or significantly similar, in nature to the statements the court has found to be defamatory in this

case; and (2) to the fullest extent possible, Defendant shall remove or cause to be removed from
      Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 2 of 7. PageID #: 751




all websites and publications all statements Defendant has made that this court has found to be

defamatory, as well as any statements similar in nature published during or before the current

proceedings regarding Plaintiff’s lawsuits, legal practice, and business dealings.” (ECF No. 44,

PageID. # 494).

   2. Defendant has actual knowledge of the Court’s September 28, 2020, Permanent Injunction;

to wit:      on September 28, 2020, Defendant posted on Defendant’s website at

<http://www.whitenationalist.org/forum/showthread.php?2175-Bryan-Reo-v-Martin-Lindstedt-

19CV001304&p=21830#post21830> an offensive screed which references the Court having given

“summary judgment to Ol’ Niggerlips”:

       Pastor Lindstedt finds out just as Atonement ends that the federal nigger judge gives
       a summary judgment to Ol' Niggerlips

       ***

       Just as the Day of Atonement was about to end this reporter from the Cleveland
       Plain Dealer called me up and asked my opinion on this federal judge's giving
       summary judgment to Ol' Niggerlips / Bryan Reo of the ZOGbot Poverty
       [F]Law                                                                 Center.

       Upon finding out that it was the Solomon Oliver case I of course said that I'd file
       a Rule 59(e) Motion to Recoonsider. I pointed out that as probably the only real
       open White Supremacist -- a "White Nationalist" is a ZOGling whigger, jew or
       mamzer pussy too chickenshit to admit that White People shouldn't have to live in
       the same country as non-whites and jews claiming that they want a "pissful
       separation" to be given them by ZOG/Babylon as opposed to gaining it the old
       fashioned way through civil war and genocide.

       Of course I was thoroughly racist in promoting racism. The reporter said that he
       couldn't repeat verbatim what I said. I said that this was exactly the position of the
       Daily Capital Journal of Pierre South Dakota. But everything I said was on the
       record and by the way I was recording this as well. So we'd see what was got.

       I pointed out that what was it to me if a nigger judge destroyed the Myth of the First
       Amendment. My position is that a Satanic mamzer faggot ZOGbot Abomination
       could have stopped fighting with me back when I found out that "SwordBrethren"
       was none other than Bryan Reo of Mentor Ohio. Ol' Niggerlips (my nickname for
       Bryan Reo as what non-white pretend White Supremacist calls itzself Ol Niggerlips

                                                 2
      Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 3 of 7. PageID #: 752




       -- a shitskinned slant-eyed unibrowed jewboy mamzer faggot playing at White
       Supremacist that's what) even won a gag order and they will be holding a hearing
       for "damages."

       My position is that NorthEastern Ohio needs to be destroyed absolutely. I think
       within the next few years that White Supremacist Warlords can chernobylize the
       North Perry Nucleart Power Plant by cutting off the water and fuel supply and
       causing this aging reactor to melt down just to show that us Warlords mean
       business. None of us budding White Supremacist warlords running local theocratic
       military dictatorships can afford to let Northeastern Ohio exist, certainly not as an
       antifa shithole which drags Aryan Nations pastors and their Churches to face trial
       by nigger and gliberal whigger lynch mob jurors. Every single pig, lawyer, judge,
       plutocrat and politician that refuses to live and let live needs to be exterminated,
       along with the majority of the population with the rest enslaved.

       The thirty-eight minute interview with the reporter is recorded below.

       http://bryanreo-lawsuits.xyz/Reo_19C...8Sep20_7pm.mp3

       Pastor Martin Luther Dzerzhinsky Lindstedt
       Church of Jesus Christ Christian / Aryan Nations of Missouri
       Write-in Candidate for Governor of Missouri

(Emphasis added.)

   3. Defendant is willfully acting in violation of the Court’s September 28, 2020, Permanent

Injunctive Order; to wit: On 3/16/2021 Defendant sent the attached email [Exhibit 2] to the

following entities- Cleveland Plain Dealer, News Herald, Washington Post, New York Times,

Columbus Dispatch, Southern Poverty Law Center. Defendant is clearly attempting to take his

campaign of libel against Plaintiff from Defendant’s relatively obscure website to a national and

international   audience.   He   has   posted    a   copy   of   the   email    on   his   website,

http://www.whitenationalist.org/forum/showthread.php?2169-Reo-v.-Lindstedt-Appeal-2019-L-

073-amp-074&p=22555#post22555

   4. The offensive nature of Defendant’s publication speaks for itself and repeats almost

verbatim some of the content that this Court deemed defamatory and ordered removed and not

repeated/republished on September 28, 2020.

                                                3
      Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 4 of 7. PageID #: 753




   5. Although courts possess an inherent power to enforce obedience to their orders so that they

may properly perform their functions, Myers v. United States, 264 U.S. 95, 103 (1924), the federal

courts' contempt power is limited by 18 U.S.C. § 401 and by Fed. R. Crim. P. 42. See United

States v. Wilson, 421 U.S. 309, 315 n. 6 (1975); Nye v. United States, 313 U.S. 33, 45 (1941).

Accordingly, all forms of contempt, whether they be criminal, civil, indirect or direct, must fall

within one of the three categories of misbehavior described in 18 U.S.C. § 401. Indirect contempts

come within 18 U.S.C. § 401(2) or (3), and the “so near thereto clause” of 18 U.S.C. § 401(1).

   6. Attached to this Motion is Plaintiff’s Declaration, which is incorporated by reference as if

fully set forth herein. (Exhibit 1 – Declaration of Bryan Anthony Reo).

   7. Defendant can and should be held in indirect civil contempt of court and punished

accordingly.

   8. This Motion is made pursuant to 18 U.S.C. § 401(1) and (3).

               WHEREFORE, Plaintiff prays that this Honorable Court will issue an order to

compel Defendant to show cause as to why Defendant should not be held in indirect civil contempt

of court and punished accordingly. Plaintiff proposes that if Defendant is found to be held in

indirect civil contempt of court, that Defendant be ordered to pay Plaintiff an amount of money

reasonable in light of Plaintiff’s ongoing damages and Defendant’s flagrant non-compliance. The

amount chosen must be sufficient to reasonably compensate Plaintiff for reputational damage and

to procure Defendant’s compliance with this Court Order. Plaintiff respectfully requests $1,000.00

[one thousand dollars] per day, for every day of non-compliance, beginning from September, 28,

2020, and continuing until such time that Defendant provides this Court with proof of his

compliance with the Order issued by this Court on September 28, 2020.

Respectfully submitted,



                                                4
     Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 5 of 7. PageID #: 754




                                        REO LAW, LLC
                                        /s/ Bryan Anthony Reo
                                        Bryan Anthony Reo (#0097470)
                                        P.O. Box 5100
                                        Mentor, OH 44061
                                        (T): (440) 313-5893
                                        (E): reo@reolaw.org
                                        Pro se Plaintiff

Dated: March 16, 2021




                                       5
      Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 6 of 7. PageID #: 755




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BRYAN ANTHONY REO,                               │ Case No. 1:19-cv-02103-SO
                                                 │
              Plaintiff,                         │ Hon. Solomon Oliver, Jr.
                                                 │
       v.                                        │
                                                 │
MARTIN LINDSTEDT,                                │
                                                 │
              Defendant.                         │
                                                 │

REO LAW, LLC                                  MARTIN LINDSTEDT
Bryan Anthony Reo (#0097470)                  338 Rabbit Track Road
P.O. Box 5100                                 Granby, MO 64844
Mentor, OH 44061                              (T): (417) 472-6901
(T): (440) 313-5893                           (E): pastorlindstedt@gmail.com
(E): reo@reolaw.org                           Pro se Defendant
Pro se Plaintiff


                               CERTIFICATE OF SERVICE


       I, Bryan Anthony Reo, affirm that I am a party to the above-captioned civil action, and on

March 16, 2021, I served a true and accurate copy of Plaintiff Bryan Anthony Reo’s Verified

Motion For Order Compelling Defendant Martin Lindstedt To Show Cause As To Why He Should

Not Be Held In Indirect Civil Contempt Of Court and this Certificate of Service upon Martin

Lindstedt, 338 Rabbit Track Road, Granby, MO 64844, by placing the same in a First Class

postage-prepaid, properly addressed, and sealed envelope and in the United States Mail located in

City of Mentor, Lake County, State of Ohio.
     Case: 1:19-cv-02103-SO Doc #: 68 Filed: 03/16/21 7 of 7. PageID #: 756




                                        /s/ Bryan Anthony Reo
                                        Bryan Anthony Reo (#0097470)
                                        P.O. Box 5100
                                        Mentor, OH 44061
                                        (T): (440) 313-5893
                                        (E): reo@reolaw.org
                                        Pro se Plaintiff

Dated: March 16, 2021




                                       2
